Concurring and Dissenting Opinion by
Judge Wilkinson, Jr. :
I concur with that portion of the majority opinion which dismisses the fourth count of plaintiffs’ complaint for lack of jurisdiction to determine contractual claims against the Commonwealth.
I dissent from the remainder of the opinion which dismisses the preliminary objections filed by the defendants. I cannot distinguish this case from South Whitehall Township v. Department of Transportation, 11 Pa. Commonwealth Ct. 558, 316 A.2d 104 (1974) where this Court unanimously sustained similar preliminary objections and dismissed the complaint in mandamus. I see no reason for changing the result here.